Citation Nr: 1109208	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the forehead, to include as due to ionizing radiation.

2.  Entitlement to service connection for skin lesions of the right cheek.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denied service connection for a skin disorder of the forehead, to include as due to ionizing radiation; skin lesions of the right cheek; and a right foot disorder.  

The Veteran testified at a hearing before a decision review officer (DRO) in April 2006.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation in service.

2.  A skin disorder of the forehead was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service. 

3.  Skin lesions of the right cheek were first diagnosed many years after the Veteran's active duty and are not causally or etiologically related to such service.

4.  A right foot disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.



CONCLUSIONS OF LAW

1.  A skin disorder of the forehead was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Skin lesions of the right cheek were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  A right foot disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, pre-decisional letters in October 2004 (forehead and right cheek) and February 2005 (right foot) complied with VA's duty to notify the Veteran with regard to the claims of service connection for a skin disorder of the forehead, skin lesions of the right cheek, and a right foot disorder.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  [Any timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case in March 2007.]  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that medical opinions for the issues adjudicated herein are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.
The Board observes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or for the RO to suspend, this requirement. 38 C.F.R. § 20.1304(c).  

The Board observes that after the appeal was certified to the Board in 2007, the claims file remained at the RO for the adjudication of other claims and additional evidence in the form of duplicate copies of SSA records and new VA treatment records dated through December 2009 were received.  The Board finds that a remand to the RO for the issuance of a supplemental statement of the case is not necessary since the SSA records are duplicates already considered by the RO and the new treatment records are not relevant.  As discussed in detail below, the Veteran's claims are being denied since there is no evidence of any in-service incurrence of any skin or right foot disorders and no nexus to his service.  The additional evidence received by the RO is not pertinent to the issues of whether the Veteran incurred a skin or right foot disorder in service, nor does it contain any nexus opinions; and thus, is not relevant and the Board can proceed to adjudicate the issues on appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

	A.  Skin-Forehead and Right Cheek

The Veteran contends that he was exposed to ionizing radiation when working around electronics at Grand Forks Air Force Base.  The Veteran's STRs show no skin complaints; his discharge examination in October 1970 showed a clinically normal head, face, neck, scalp, and skin.  There is no indication in the Veteran's service records that he was exposed to ionizing radiation.  A report from the National Personnel Records Center (NPRC) in October 2004 shows that any service records indicating exposure to radiation were not a matter of record.  

As for the Veteran's contention that he has a skin disorder of the forehead as the result of exposure to ionizing radiation, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311(b)(2).

According to post-service medical records, the Veteran has not been diagnosed with any disability for which service connection on a presumptive basis due to ionizing radiation can be granted, nor has he been diagnosed with a radiogenic disease.  The Veteran's post-service skin diagnoses are possible scabies versus neurodermatitis versus tinea infection in June 1980; ring worm in August 1986; contact dermatitis in February 2002; skin lesions in August 2004; angioma of the right cheek in September 2004; and hemangioma and seborrheic dermatitis in July 2005.  None of the Veteran's treatment records indicate the etiology of any skin disorders.

At a VA general medical examination in January 2005, the Veteran reported a skin lesion on the face with an uncertain date of onset.  Examination revealed a three millimeter vascular lesion to the right of the nose, a few acne-like lesions on the upper back, and a mildly erythematous rash on the neck.  The Veteran was diagnosed with benign appearing vascular lesion; no medical opinion as to the etiology was provided.  

Based on a review of the evidence, the Board finds that service connection for a skin disorder of the forehead and/or skin lesions of the right cheek is not warranted.  Although the Veteran has been diagnosed post-service with several skin disorders of the forehead and cheek, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any other in-service injury or disease, aside from claiming that a skin disorder of the forehead is due to ionizing radiation.  As noted above, the Veteran has not been diagnosed with any diseases presumptively related to ionizing radiation exposure, nor has he been diagnosed with a radiogenic disease.  Moreover, as regards service connection on a direct basis to ionizing radiation, the Board finds that the evidence does not indicate that the Veteran was exposed to ionizing radiation.  Aside from claiming exposure to ionizing radiation, which the evidence does not support such exposure, the Veteran has not contended how any post-service skin disorders are related to his military service.

Moreover, the service treatment records do not show that any skin disorder diagnosed post-service had their onset in service.  In reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding having a cheek lesion while stationed in Guam in 1969.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his/her personal knowledge; such knowledge comes to a witness through use of his/her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is more persuaded by the contemporaneous service evidence that does not show any skin problems and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that, the Veteran's discharge examination in October 1970 showed clinically normal skin and normal head, face, neck, and scalp; no lesions were noted, and no complaints were made regarding any skin problems.  Furthermore, the Board observes that the Veteran's STRs show treatment for various problems including a sore throat, back pain, ear trouble, and sexual contact in Okinawa; yet, there are no complaints of any skin lesions or other skin problems.  In light of the Veteran's making contemporaneous reports of other problems, but no complaints of any skin problems, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting skin lesions in service.

Thus, the Board finds that the onset of any post-service skin disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing skin complaints until 1980, nearly a decade after discharge from service.  In this regard, the Board observes that the Veteran indicated seeking treatment from the VA Medical Center (VAMC) in Milwaukee, Wisconsin in 1971, right after discharge from service.  See April 2006 hearing transcript at 2.  The RO attempted to obtain records of treatment from the Milwaukee, Wisconsin VAMC dated in 1971, but no records were found.  A formal finding of unavailability by the RO dated in February 2007 detailed the attempts made to obtain the records identified by the Veteran.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of skin complaints, symptoms, or findings until nearly a decade between the period of active service and his first skin complaint is itself evidence which tends to show that any skin disorders did not have its onset in service or for years thereafter.  

Moreover, although the earliest skin complaint was in 1980, there is no indication that the Veteran had a chronic disability at that time.  As discussed above, the Veteran's post-service medical records show various skin disorders, but at intermittent times such as ring worm in 1986; contact dermatitis in 2002; angioma of the right cheek in 2004; and hemangioma and seborrheic dermatitis in 2005.  In other words, there is no evidence that the Veteran had a chronic skin disorder of the forehead or cheek as early as 1980.
Furthermore, the claims folder contains no competent evidence of a diagnosed chronic skin disorder of the forehead or cheek disability associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  As discussed herein, the Board does not find the Veteran's assertions regarding his purported in-service incurrence of any skin lesions to be credible.  Without evidence of an in-service event, injury, or disease to the Veteran's skin; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a chronic skin disorder of the forehead and cheek and the Veteran's active duty, service connection for a skin disorder of the forehead and skin lesions of the right cheek is not warranted.

The Board acknowledges the Veteran's belief that he has a skin disorder of his forehead and a skin lesion of his right cheek related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a skin disorder of his forehead and a skin lesion of his right cheek.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a skin disorder of his forehead and a skin lesion of his right cheek are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Right Foot

The Veteran contends that he began having right foot pain in service during the summer of 1969 while on a firing range.  His STRs show no treatment for, or diagnosis of, any right foot problems.  His discharge examination in October 1970 showed clinically normal feet; no right foot disorder was noted.  The Veteran contends that he has treated his right foot pain since service by soaking it.  In support of his assertion of an in-service injury, the Veteran submitted a lay statement from a friend in August 2005 that the Veteran injured his right ankle on the firing range.

According to post-service medical records, the Veteran first complained of right foot pain in January 1981.  X-rays of the right foot revealed a tendency to pes planus.  There were minimal hypertrophic changes involving the first tarsal metatarsal joint.  Otherwise, the x-ray was negative.  In February 2002, the Veteran was shown to have callous formation on the bottom of both feet, and what looked to be a ganglion cyst in the middle of both feet, with the one on the right being a little bit bigger.  On top of his right foot was a little bit of erythema but no skin breakdown.  At the VA general medical examination in January 2005, no right foot complaints were made, although the Veteran complained of right ankle pain that had been occurring for over 30 years.  A record in May 2006 shows a callus lesion on the right fourth toe and a complaint of right foot pain.  Other post-service medical records show calluses on both feet, more so on the right.  The Veteran's post-service medical records that show right foot complaints do not contain any medical opinion relating such complaints to the Veteran's military service.

Based on a review of the evidence, the Board finds that service connection for a right foot disorder is not warranted.  Although the Veteran's post-service medical records show numerous right foot complaints, including a diagnosis of a tendency of pes planus, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease actually occurred.  In reaching this conclusion, the Board observes that the Veteran has reported injuring his right foot while on a firing range; although a lay statement in support of the Veteran's contention shows that the Veteran reported injuring his right ankle, not foot.  In any case, in reaching this conclusion, the Board acknowledges the Veteran's competent contentions regarding injuring his right foot and/or right ankle in 1969.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his/her personal knowledge; such knowledge comes to a witness through use of his/her senses, that which is heard, felt, seen, smelled or tasted.  Layno, 6 Vet. App. 465.  However, the Board is more persuaded by the contemporaneous service evidence that does not show any right foot or right lower extremity problems and that casts doubt on the Veteran's credibility.

In this regard, the Board notes that, the Veteran's discharge examination in October 1970 showed clinically normal feet and lower extremities; no complaints were made regarding any right foot or other right lower extremity problems.  Furthermore, the Board observes that the Veteran's STRs show treatment for various problems including a sore throat, back pain, ear trouble, and sexual contact in Okinawa; yet, there are no complaints of any right foot or right lower extremity problems.  In light of the Veteran's making contemporaneous reports of other problems, but no complaints of any right foot or right lower extremity problems, the Board finds that the objective medical evidence of record outweighs the credibility of his reported history.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright at 25; see also Curry at 68.  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting a right foot injury in service.

Thus, the Board finds that the onset of any post-service right foot disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing right foot complaints until 1981, nearly a decade after discharge from service.  Although the Veteran testified that he also sought treatment for his right foot after discharge from service in 1971, exhaustive efforts to obtain such records were futile as noted above.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of right foot complaints, symptoms, or findings until nearly a decade between the period of active service and his claim for service connection is itself evidence which tends to show that any right foot disorder did not have its onset in service or for years thereafter.  

Moreover, although the earliest right foot complaint was in 1981, there is no indication that the Veteran had a chronic disability at that time.  Although a tendency to pes planus was found at that time, no further treatment records show a diagnosis of pes planus.  After 1981, the Veteran did not have right foot complaints again until 2002.  In other words, there is no evidence that the Veteran had a chronic right foot disorder as early as 1981.

Furthermore, the claims folder contains no competent evidence of a diagnosed right foot disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology to the Veteran's service.  As discussed herein, the Board does not find the Veteran's assertions regarding his purported in-service incurrence of any right foot injury to be credible.  Without evidence of an in-service event, injury, or disease to the Veteran's right foot; continuity of pertinent symptomatology after service; or competent evidence of an association between a diagnosis of a chronic skin disorder of the forehead and cheek and the Veteran's active duty, service connection for a right foot disorder is not warranted.

The Board acknowledges the Veteran's belief that he has a right foot disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right foot disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right foot disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a skin disorder of the forehead, to include as due to ionizing radiation is denied.

Entitlement to service connection for skin lesions of the right cheek is denied.

Entitlement to service connection for a right foot disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


